 Case 3:18-cv-00428-DMS-MDD Document 442 Filed 08/13/19 PageID.7392 Page 1 of 4




 1 JOSEPH H. HUNT                          Lee Gelernt*
   Assistant Attorney General              Judy Rabinovitz*
 2 SCOTT G. STEWART                        Anand Balakrishnan*
 3 Deputy Assistant Attorney General       AMERICAN CIVIL LIBERTIES
   WILLIAM C. PEACHEY                      UNION FOUNDATION
 4
   Director                                125 Broad St., 18th Floor
 5 Office of Immigration Litigation        New York, NY 10004
   U.S. Department of Justice              T: (212) 549-2660
 6
   WILLIAM C. SILVIS                       F: (212) 549-2654
 7 Assistant Director                      lgelernt@aclu.org
   Office of Immigration Litigation        jrabinovitz@aclu.org
 8
   SARAH B. FABIAN                         abalakrishnan@aclu.org
 9 Senior Litigation Counsel
   NICOLE N. MURLEY                        Bardis Vakili (SBN 247783)
10
   Senior Litigation Counsel               ACLU FOUNDATION OF SAN
11 Office of Immigration Litigation        DIEGO & IMPERIAL COUNTIES
   U.S. Department of Justice              P.O. Box 87131
12
   Box 868, Ben Franklin Station           San Diego, CA 92138-7131
13 Washington, DC 20442                    T: (619) 398-4485
   Telephone: (202) 616-0473               F: (619) 232-0036
14
   Fax: (202) 616-8962                     bvakili@aclusandiego.org
15
   ADAM L. BRAVERMAN                       Stephen B. Kang (SBN 292280)
16
   United States Attorney                  Spencer E. Amdur (SBN 320069)
17 SAMUEL W. BETTWY                        AMERICAN CIVIL LIBERTIES
18 Assistant U.S. Attorney                 UNION FOUNDATION
   California Bar No. 94918                39 Drumm Street
19 Office of the U.S. Attorney             San Francisco, CA 94111
20 880 Front Street, Room 6293             T: (415) 343-1198
   San Diego, CA 92101-8893                F: (415) 395-0950
21 619-546-7125                            skang@aclu.org
22 619-546-7751 (fax)                      samdur@aclu.org

23 Attorneys for Federal Respondents-      Attorneys for Petitioners-Plaintiffs
24 Defendants                              *Admitted Pro Hac Vice

25
26
27
28
  Case 3:18-cv-00428-DMS-MDD Document 442 Filed 08/13/19 PageID.7393 Page 2 of 4




 1                              UNITED STATES DISTRICT COURT
 2                            SOUTHERN DISTRICT OF CALIFORNIA
 3 MS. L, et al.,                                   Case No. 3:18-cv-0428 DMS MDD
 4                  Petitioners-Plaintiffs,
                                                    JOINT MOTION FOR AN
 5         vs.                                      EXTENSION OF TIME FOR
                                                    DEFENDANTS TO ANSWER OR
 6 U.S. IMMIGRATION AND CUSTOMS                     OTHERWISE RESPOND TO
                                                    PLAINTIFFS’ THIRD AMENDED
 7 ENFORCEMENT, et al.,                             COMPLAINT
 8                  Respondents-Defendants.
 9
10         Respondents-Defendants, U.S. Immigration and Customs Enforcement, et al., have
11 met and conferred with Petitioners-Plaintiffs, Ms. L., et al. The parties agree and stipulate,
12 in the interests of proceeding with this litigation in the most orderly and efficient manner
13 possible, to extend the time period for Respondent-Defendants to answer Petitioner-
14 Plaintiffs third amended complaint. Accordingly, the parties hereby stipulate that
15 Respondent-Defendants’ answer to the third amended complaint shall be due Friday,
16 October 11, 2019.
17         A proposed order accompanies the joint stipulation.
18
19 DATED: August 13, 2019                     Respectfully submitted,
20                                            JOSEPH H. HUNT
           `                                  Assistant Attorney General
21
22                                            SCOTT G. STEWART
                                              Deputy Assistant Attorney General
23
24                                            WILLIAM C. PEACHEY
                                              Director
25
26                                            WILLIAM C. SILVIS
                                              Assistant Director
27
28

                                                    1                      3:18-cv-0428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 442 Filed 08/13/19 PageID.7394 Page 3 of 4




 1                                   /s/ Nicole N. Murley
                                     NICOLE MURLEY
 2                                   Senior Litigation Counsel
 3                                   SARAH B. FABIAN
                                     Senior Litigation Counsel
 4
                                     Office of Immigration Litigation
 5                                   Civil Division
                                     U.S. Department of Justice
 6
                                     P.O. Box 868, Ben Franklin Station
 7                                   Washington, DC 20044
                                     (202) 616-0473 (phone)
 8
                                     (202) 305-7000 (facsimile)
 9                                   Email: Nicole.Murley@usdoj.gov
10
                                     ADAM L. BRAVERMAN
11                                   United States Attorney
                                     SAMUEL W. BETTWY
12
                                     Assistant U.S. Attorney
13
                                     Attorneys for Respondents-Defendants
14
15                                   /s/ Lee Gelernt
                                     Lee Gelernt*
16
                                     Judy Rabinovitz*
17                                   Anand Balakrishnan*
18                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
19                                   125 Broad St., 18th Floor
20                                   New York, NY 10004
                                     T: (212) 549-2660
21                                   F: (212) 549-2654
22                                   lgelernt@aclu.org
                                     jrabinovitz@aclu.org
23                                   abalakrishnan@aclu.org
24
                                     Bardis Vakili (SBN 247783)
25                                   ACLU FOUNDATION OF SAN DIEGO
26                                   & IMPERIAL COUNTIES
                                     P.O. Box 87131
27                                   San Diego, CA 92138-7131
28

                                       1                       3:18-cv-0428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 442 Filed 08/13/19 PageID.7395 Page 4 of 4




 1                                   T: (619) 398-4485
                                     F: (619) 232-0036
 2                                   bvakili@aclusandiego.org
 3
                                     Stephen B. Kang (SBN 292280)
 4
                                     Spencer E. Amdur (SBN 320069)
 5                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
 6
                                     39 Drumm Street
 7                                   San Francisco, CA 94111
                                     T: (415) 343-1198
 8
                                     F: (415) 395-0950
 9                                   skang@aclu.org
                                     samdur@aclu.org
10
11                                   Attorneys for Petitioners-Plaintiffs
                                     *Admitted Pro Hac Vice
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       2                          3:18-cv-0428 DMS MDD
